Continuation of 12:
The proposed amendments change the scope of claim 1 and its dependents, raising new issues that would require further search and/or consideration. In particular, claim 1 includes the newly added limitation “forming a metal fill layer on the same conductive material disposed directly on the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure.”  
Claims 7, 9-12, 21-24 and 26-29 are allowable.  However, the case is not in condition for allowance since claims 1, 3-6 and 31 stand rejected under 35 USC § 103. Although the cited prior art does not appear to teach the newly added limitation, additional search and consideration is needed to determine allowability. Applicant's arguments rely on the proposed amendments which have not been entered.




/BRIAN TURNER/               Examiner, Art Unit 2894